                                                         Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 1 of 42
    UNITED STATES DISTRICT COURT
   NORTHERN DISTRICT OF CALIFORNIA
                                                                            AMENDED BILL OF COSTS                                                             C O U R T US E O N L Y
                                                                                                                                               OBJECTION DEADLINE:
      Form CAND 133 (Rev. 2/2017)                             Please follow the instructions on page 3 when completing this form.
                                                                                                                                               OBJECTION FILED: YES              NO 

1. CASE NAME                                                             2. CASE NUMBER                    3. DATE JUDGMENT ENTERED          4. PARTY AGAINST WHOM JUDGMENT WAS ENTERED
State of California, et al. v. Wilbur L. Ross, et al.                    18-cv-01865-RS                    August 1, 2019                    Defendants



5. NAME OF CLAIMING PARTY                                                6. NAME OF ATTORNEY FOR CLAIMING PARTY (or indicate “PRO SE”)       7. PHONE AND EMAIL OF CLAIMING PARTY, IF PRO SE
                                                                         Sue Ann Salmon Evans
Los Angeles Unified School District


8. REQUEST TO TAX THE FOLLOWING AS COSTS:                                                                                             (SHADED AREAS ARE FOR COURT USE ONLY)

              COST ITEM                      AMOUNT CLAIMED             LIST SUPPORTING DOCUMENTATION                 Amt Allowed         Disallowed               Disallowance Reason
                                                                                                                                                                       Code/Notes
 a. FEES OF THE CLERK AND FOR SERVICE OF PROCESS

  Filing Fees and Docket Fees,
  Civil LR 54-3(a)(1), 18 U.S.C.
  1923

  Service of Process, Civil LR 54-
  3(a)(2)

 b. REPORTERS’ TRANSCRIPTS

  Transcripts for appeal, Civil LR
  54-3(b)(1)
                                                        $3,903.45   Exhibit 1: Invoice #20181102, from Jo Ann
                                                                    Bryce, CSR (Reporter's Transcript of Hearing
                                                                    on Motion to Dismiss on 08/10/2018)
                                                                    Exhibit 2: Invoice #20180300, from Belle
                                                                    Ball, CSR (Reporter's Transcript of Hearing on
                                                                    Motion for Summary Judgment on
                                                                    12/07/2018)
                                                                    Exhibit 3: Invoice #20191213, from Jo Ann
                                                                    Bryce, CSR, RMR, CRR (Reporter's Transcript
                                                                    of Trial Proceedings on 01/07/2019 through
                                                                    01/14/2019)
                                                                    Exhibit 4: Invoice #20190015, from Belle
                                                                    Ball, CSR (Reporter's Transcript of Trial
                                                                    Proceedings on 01/07/2019 through
                                                                    01/14/2019)
                                                                    Exhibit 5: Invoice #20190110, from Belle
                                                                    Ball, CSR (Reporter's Transcript of Closing
                                                                    Arguments, on 2/15/2019)


  Rulings from the bench, Civil LR
  54-3(b)(2)

  Other transcripts (by order or
  stipulation), Civil LR 54-3(b)(3)
                                        Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 2 of 42
c. DEPOSITIONS

Deposition transcript/video           $18,042.37   Exhibit 6: Invoice #INV1343790, from
recording, Civil LR 54-3(c)(1)                     Esquire Deposition Solutions (Deposition
                                                   Transcript of Bernard Fraga, on 10/17/2018)
                                                   Exhibit 7: Invoice #PA3546505, from Veritext
                                                   Legal Solutions (Deposition Transcript of John
                                                   Abowd, on 8/15/2018)
                                                   Exhibit 8: Invoice #PA3546591, from Veritext
                                                   Legal Solutions (Deposition Transcript of John
                                                   Abowd, on 8/29/2018)
                                                   Exhibit 9: Invoice #PA3546594, from Veritext
                                                   Legal Solutions (Deposition Transcript of Earl
                                                   Comstock, on 08/30/2018)
                                                   Exhibit 10: Invoice #PA3546507, from
                                                   Veritext Legal Solutions (Deposition
                                                   Transcript of Ron Jarmin, on 08/20/2018)
                                                   Exhibit 11: Invoice #PA3546511, from
                                                   Veritext Legal Solutions (Deposition
                                                   Transcript of Wendy Teramoto, on
                                                   08/24/2018)
                                                   Exhibit 12: Invoice #PA3542439, from
                                                   Veritext Legal Solutions (Deposition transcript
                                                   of John Abowd 30(b)(6), on 10/05/2018)
                                                   Exhibit 13: Invoice #PA3532814, from
                                                   Veritext Legal Solutions (Deposition
                                                   Transcript of Mark Neuman, on 10/28/2018)
                                                   Exhibit 14: Invoice #PA3529496, from
                                                   Veritext Legal Solutions (Deposition
                                                   Transcript of John Gore, on 10/26/2018)
                                                   Exhibit 15: Invoice #PA3512956, from
                                                   Veritext Legal Solutions (Deposition
                                                   Transcript of John Abowd, on 10/12/2018)
                                                   Exhibit 16: Invoice #PA3546547, from
                                                   Veritext Legal Solutions (Deposition
                                                   Transcript of Karen Dunn Kelley, on
                                                   08/28/2018)

Deposition exhibits, Civil LR 54-
3(c)(3)

Notary & reporter attendance
fees, Civil LR 54-3(c)(4),(5)

d. REPRODUCTION, EXEMPLIFICATION

Government records, Civil LR
54-3(d)(1)

Disclosure/formal discovery
documents, Civil LR 54-3(d)(2)

Trial exhibits, Civil LR 54-3(d)(4)

Visual aids, Civil LR 54(d)(5)
                                                   Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 3 of 42
 e. WITNESS FEES AND EXPENSES

  Total from itemized Witness                      $190.00       Exhibit 17: Invoice #2, from Andrew Reamer,
  Fees worksheet,* Civil LR 54(e)                                Ph.D. reflecting actual costs capped at
                                                                 statutory rates; Per GSA, witness is allowed
                                                                 $76 per day for meals and incidental
                                                                 expenses and $57 for first and last day of
                                                                 travel:
                                                                 https://www.gsa.gov/travel/plan-book/per-
                                                                 diem-rates/per-diem-rates-
                                                                 lookup/?action=perdiems_report&state=CA&
                                                                 fiscal_year=2019&zip=&city=san%20francis
                                                                 co)

 f. COURT-APPOINTED PROFESSIONALS, INTERPRETERS

  Fees for special masters &
  receivers, Civil LR 54-3(f)

  Court-appointed experts,
  28 USC § 1920(6)

  Interpreters and special
  interpretation services, 28 USC
  §§ 1828, 1920(6)

 g. MISCELLANEOUS COSTS

  Costs on appeal, Civil LR 54-
  3(g) & FRAP 39

  Costs of bonds and security,
  Civil LR 54-3(h)

 TOTAL AMOUNT                                 $22,135.82                                                            $    0.00                  $    0.00

9. ADDITIONAL COMMENTS, NOTES, ETC:


10. AFFIDAVIT PURSUANT TO 28 USC § 1924: I declare under penalty of perjury that the foregoing               11. Costs are taxed in the amount of                       and included in the judgment.
costs are correct and were necessarily incurred in this action and that the services for which fees have
been charged were actually and necessarily performed.                                                        Susan Y. Soong
Name of Attorney/Claiming Party: Sue Ann Salmon Evans                                                        Clerk of Court

SIGNATURE:                                                                  DATE: August 15, 2019            BY:                                       , Deputy Clerk               DATE:


                                               *WITNESS FEES/EXPENSES COMPUTATION WORKSHEET FOR ITEM 8.e OF REQUEST TO TAX COSTS (28 USC 1821)

                                                                                  ATTENDANCE                                  SUBSISTENCE                           TRAVEL/MILEAGE                TOTAL COST
        WITNESS NAME , CITY AND STATE OF RESIDENCE                             # Days               $ Cost               # Days               $ Cost        Travel Cost or                          Per Witness
                                                                                                                                                                                   $ Cost
                                                                                                                                                              # Miles POV
   Andrew Reamer, Washington, DC                                                                                               3            $190.00                                                     $190.00

                                                                                                                                TOTAL WITNESS FEES/EXPENSES                                       $ 190.00
                                              Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 4 of 42
CAND 133
(Rev. 02/2017)                                                               INSTRUCTIONS
GENERAL INSTRUCTIONS
Use this form CAND 133 in the Northern District of California in lieu of AO 133 when seeking to tax costs under Fed. R. Civ. P. 54(d)(1) and Civil L.R. 54. For applicable
deadlines, see Civil L.R. 54.
   On the cost table (Item 8), in the column for “List Supporting Documentation,” specifically cross-reference the documentation you are submitting for that item (example:
    Declaration of Jessica Smith, Ex 1 (invoice from ABC Graphics)). Use as much space as necessary to identify supporting documentation.
   Attach to your bill an itemization and documentation for requested costs in all categories.
   Each stipulation or order in the case regarding the formats for discovery of documents and electronically stored information, or relating to any other cost item, should
    be attached to the bill and referenced as “supporting documentation” next to each item to which it relates.
   Enter the amounts claimed for each item in the “amount claimed” column; for witness fees/expenses (Item 8(e)), enter the total from the Witness Fees/Expenses
    Computation Worksheet on page 2. To automatically calculate the total amount after entering all cost items, highlight the dollar amount on the last line of the AMOUNT
    CLAIMED column, and (i) right-click and select Update Field, or (ii) press F9. The total amount can also be entered manually.
   Affidavit (Item 10) must be signed by attorney acting for the party claiming costs.
FILING INSTRUCTIONS
   Completed cost bill must be submitted to court in two ways: (1) pages 1-2 must be saved as a PDF and e-filed in the case docket via the Court’s Case
    Management|Electronic Case Filing (“CM|ECF”) system along with all supporting documentation; and (2) a copy of the Word document (.doc or .docx) must be
    submitted by email to costbills@cand.uscourts.gov. A chambers copy must also be submitted pursuant to Civil L.R. 5-1(e)(7).
   If this bill of costs is not electronically served, a certificate of service must be filed pursuant to Civil L.R. 5-5.
WITNESS FEES/EXPENSES COMPUTATION WORKSHEET: INSTRUCTIONS
   Travel in a privately owned vehicle (“POV”) is computed at federal government rates in the year of travel. Visit gsa.gov for current POV mileage reimbursement rate.
   For mileage claims, distances should be documented (through Google maps or similar); point of trip origin should be documented, if different from place of residence.
   Subsistence expenses (including lodging and meals) for overnight stay (if required due to distance) are allowed but may not exceed maximum per diem allowance for
    federal government employees. View gsa.gov lodging per diem rates. View gsa.gov meals and incidental expenses per diem rates.
   If there are more than 5 witnesses, additional lines may be added to the Worksheet and the total amount of Witness Fees/Expenses must be entered manually.
REPRODUCTION & EXEMPLIFICATION: GUIDANCE RE: ELECTRONIC DISCOVERY
   While there may be special circumstances in individual cases, the following kinds of document production costs are generally considered taxable unless a stipulation or
    order in the case provides otherwise:
     Auto feed scanning of hard copy documents           Document coding                                        Image endorsing (electronic labeling or numbering)
     Bates stamp                                         ED deliverables                                        Load file creation
     Blowback scanning of paper documents                Electronic label/Bates numbering                       Metadata extraction
     Conversion of native files to different format      External hard drive used for production; copying       OCR (optical character recognition)
         for production                                     files to storage media for production               Slip sheets
     Data archive                                        Heavy litigation scanning                              TIFF conversion
REASON CODES FOR CLERK’S DISALLOWANCE OF CLAIMED COSTS
    “A” ― No supporting documentation provided.
    “B” ― Supporting documentation does not support full amount claimed.
    “C” ― Disallowed as excessive expense (28 USC §1821(c)(1))
    “D” ― Disallowed as unrecoverable under 28 USC §1920.
    “E” ― Disallowed amount is outside the ambit of Civil Local Rule 54-3.
                      Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 5 of 42


                                                    State of California, et al. v. Wilbur L. Ross, et al.
                                                               LAUSD's Costs Itemization
                       Item                                             Details                                            Rule                  Amount
Fees of the Clerk and Service of Process



                                                                                                                                     Subtotal     $0.00


Reporter Transcripts


Reporter's Transcript of Hearing on Motion to      Exhibit 1 (Invoice #20181102, from Jo Ann Bryce, USDC N.D. Cal. LR 54-3(b)(1)                 $105.30
Dismiss on 08/10/2018                              CSR)
Reporter's Transcript of Hearing on Motion for     Exhbit 2 (Invoice #20180300, from Belle Ball, CSR) USDC N.D. Cal. LR 54-3(b)(1)                $95.55
Summary Judgment on 12/07/2018
Reporter's Transcript of Trial Proceedings on      Exhibit 3 (Invoice #20191213, from Jo Ann Bryce,   USDC N.D. Cal. LR 54-3(b)(1)              $1,665.00
01/07/2019 through 01/14/2019                      CSR, RMR, CRR)
Reporter's Transcript of Trial Proceedings on      Exhibit 4 (Invoice #20190015, from Belle Ball,     USDC N.D. Cal. LR 54-3(b)(1)              $1,668.00
01/07/2019 through 01/14/2019                      CSR)
Reporter's Transcript of Closing Arguments, on     Exhibit 5 (Invoice #20190110, from Belle Ball,     USDC N.D. Cal. LR 54-3(b)(1)               $369.60
2/15/2019                                          CSR)
                                                                                                                                     Subtotal   $3,903.45


Depositions


Deposition Transcript of Bernard Fraga, on        Exhibit 6 (Invoice #INV1343790, from Esquire       USDC N.D. Cal. LR 54-3(c)(1)                $472.40
10/17/2018                                        Deposition Solutions)
Deposition Transcript of John Abowd, on 8/15/2018 Exhibit 7 (Invoice #PA3546505, from Veritext Legal USDC N.D. Cal. LR 54-3(c)(1)               $2,317.00
                                                  Solutions)
Deposition Transcript of John Abowd, on 8/29/2018 Exhibit 8 (Invoice #PA3546591, from Veritext Legal USDC N.D. Cal. LR 54-3(c)(1)               $1,889.55
                                                  Solutions)
Deposition Transcript of Earl Comstock, on         Exhibit 9 (Invoice #PA3546594, from Veritext Legal USDC N.D. Cal. LR 54-3(c)(1)              $1,358.70
08/30/2018                                         Solutions)
Deposition Transcript of Ron Jarmin, on 08/20/2018 Exhibit 10 (Invoice #PA3546507, from Veritext      USDC N.D. Cal. LR 54-3(c)(1)              $2,000.20
                                                   Legal Solutions)
Deposition Transcript of Wendy Teramoto, on        Exhibit 11 (Invoice #PA3546511, from Veritext      USDC N.D. Cal. LR 54-3(c)(1)              $1,201.80
08/24/2018                                         Legal Solutions)
Deposition transcript of John Abowd 30(b)(6), on   Exhibit 12 (Invoice #PA3542439, from Veritext      USDC N.D. Cal. LR 54-3(c)(1)               $635.41
10/05/2018                                         Legal Solutions)
Deposition Transcript of Mark Neuman, on           Exhibit 13 (Invoice #PA3532814, from Veritext      USDC N.D. Cal. LR 54-3(c)(1)              $1,941.44
10/28/2018                                         Legal Solutions)
Deposition Transcript of John Gore, on 10/26/2018 Exhibit 14 (Invoice #PA3529496, from Veritext       USDC N.D. Cal. LR 54-3(c)(1)              $2,335.24
                                                  Legal Solutions)
Deposition Transcript of John Abowd, on            Exhibit 15 (Invoice #PA3512956, from Veritext      USDC N.D. Cal. LR 54-3(c)(1)              $2,070.29
10/12/2018                                         Legal Solutions)
Deposition Transcript of Karen Dunn Kelley, on     Exhibit 16 (Invoice #PA3546547, from Veritext      USDC N.D. Cal. LR 54-3(c)(1)              $1,820.34
08/28/2018                                         Legal Solutions)
                                                                                                                                     Subtotal   $18,042.37


Reproduction, Exemplification




                                                                                                                                     Subtotal     $0.00


Witness Fees




                                                                                  Page 1 of 2
                    Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 6 of 42


                                         State of California, et al. v. Wilbur L. Ross, et al.
                                                    LAUSD's Costs Itemization
                     Item                                   Details                                            Rule                          Amount
Andrew Reamer - Subsistence/Per Diems   Exhibit 17 (Invoice #2, from Andrew Reamer, Ph.D. USDC N.D. Cal. LR 54-3(e); 28 U.S.C. §1821; 5      $190.00
                                        reflecting actual costs capped at statutory rates; Per U.S.C. §5702
                                        GSA, witness is allowed $76 per day for meals and
                                        incidental expenses and $57 for first and last day of
                                        travel:
                                        https://www.gsa.gov/travel/plan-book/per-diem-
                                        rates/per-diem-rates-
                                        lookup/?action=perdiems_report&state=CA&fiscal_
                                        year=2019&zip=&city=san%20francisco) )
                                                                                                                                 Subtotal    $190.00



                                                                                                                                   Total    $22,135.82




                                                                      Page 2 of 2
Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 7 of 42




         EXHIBIT "1"
                 Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 8 of 42


ST44 Rev. 04/18
Derived from A044 Rev. 04/18
                                          UNITED STATES DISTRICT COURT
                                          For the Northern District of California
                                                       INVOICE NO.: 20181102
                                                                                 MAKE CHECKS PAYABLE TO:
 Sue Ann Salmon Evans                                                   Jo Ann Bryce, CSR,RMR,CRR
 Dannis Woliver Kelley                                                  Official Reporter
 115 Pine Avenue - Suite 500                                            U.S. District Court
 Long Beach, CA 90802                                                   450 Golden Gate Ave. - 16th Fl.
 (562) 366-8500                                                         San Francisco, CA 94102
 sevans@dwkesq.com                                                      (510) 910-5888
                                                                        Joann_Bryce@cand.uscourts.gov
                                               DATE ORDERED:                                DATE DELIVERED:

 _ CRIMINAL                    X CIVIL                         08-22-2018                                     08-24-2018
 In the matter of: C 18-01865 RS, State of Calfiornia, et al. v Wilbur L. Ross Jr., et al.
 7—day Expedited Delivery copy .pdf of Proceedings heard before Judge
 Richard Seeborg on 8/10/18




                               ORIGINAL                           1ST COPY                        2ND COPY                  TOTAL
 CATEGORY
                   PAGES        PRICE     SUBTOTAL     PAGES       PRICE      SUBTOTAL   PAGES      PRICE      SUBTOTAL    CHARGES

Ordinary                           3.65                                0.90                            0.60
14-Day                            4.25                                 0.90                            0.60
Expedited                         4.85                      117        0.90    105.30                  0.60                   105.30
3-Day                              5.45                                1.05                            0.75
Daily                             6.05                                 1.20                            0.90
Hourly                            7.25                                 1.20                            0.90
Realtime                           3.05
Misc.                                                                                                  Misc Charges
                                                                                                               Subtotal       105.30
                                                                                     Less Discount for Late Delivery
                                                                                                   Tax (If Applicable)
Date: 08-22-2018                   Check: 5985                                              Less Amount of Deposit            105.30
                                                                                                         Total Refund
                                                                                                              Total Due         0.00
                                               ADDITIONAL INFORMATION
          Full price may be charged only if the transcript is delivered within the required time frame. For example, if an
order for expedited transcript is not completed and delivered within (7) calendar days, payment would be at the 14-day
delivery rate, and if not completed and delivered within 14 days, payment would be at the ordinary delivery rate.
                                                       CERTIFICATION
          I certify that the transcript fees charged and page format used comply with the requirements of this court and
the Judicial Conference of the United States.
SIGNATURE:                                                                                 DATE

s:/ Jo Ann Bryce                                                                                          08-24-2018
DISTRIBUTION:         TO PARTY (2 copies - 1 to be returned with payment)       COURT REPORTER          COURT REPORTER SUPERVISOR
Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 9 of 42




         EXHIBIT "2"
                Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 10 of 42


ST44 Rev. 04/18
Derived from A044 Rev. 04/18
                                          UNITED STATES DISTRICT COURT
                                          For the Northern District of California
                                                       INVOICE NO.:        20180300
                                                                                   MAKE CHECKS PAYABLE TO:
 Sue Ann Salmon Evans                                                    Belle Ball, CSR
 DANNIS WOLIVER KELLEY                                                   450 Golden Gate Avenue
 115 Pine Avenue                                                         16th Floor
 Suite 500                                                               San Francisco, CA 94102
 Long Beach, CA 90802                                                    (415) 373-2529
                                                                         belle_ball@cand.uscourts.gov


                                               DATE ORDERED:                                 DATE DELIVERED:

 _ CRIMINAL                    X CIVIL                         12-11-2018                                      12-13-2018
 In the matter of: C 18-01865 RS, State of California v Wilbur Ross, et al.
 Transcript of Hearing held before Hon. Richard Seeborg on December 7,
 2018
 (PDF copy, three-day delivery)




                               ORIGINAL                             1ST COPY                         2" COPY                 TOTAL
 CATEGORY
                   PAGES        PRICE     SUBTOTAL    PAGES          PRICE     SUBTOTAL   PAGES       PRICE     SUBTOTAL    CHARGES
Ordinary
14-Day
Expedited
3-Day                                                          91      1.05      95.55                                          95.55
Daily
Hourly
Realtime
Misc.                                                                                                    Misc Charges
                                                                                                                Subtotal        95.55
                                                                                      Less Discount for Late Delivery
                                                                                                      Tax (If Applicable)
                                                                                             Less Amount of Deposit
                                                                                                           Total Refund
                                                                                                               Total Due        95.55
                                               ADDITIONAL INFORMATION
          Full price may be charged only if the transcript is delivered within the required time frame. For example, if an
order for expedited transcript is not completed and delivered within (7) calendar days, payment would be at the 14-day
delivery rate, and if not completed and delivered within 14 days, payment would be at the ordinary delivery rate.
                                                       CERTIFICATION
          I certify that the transcript fees charged and page format used comply with the requirements of this court and
the Judicial Conference of the United States.
SIGNATURE:                                                                                   DATE:

/s/ Belle Ball, CSR 8785                                                                                    12-13-2018
DISTRIBUTION:         TO PARTY (2 copies -1 to be returned with payment)         COURT REPORTER           COURT REPORTER SUPERVISOR
Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 11 of 42




         EXHIBIT "3"
                Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 12 of 42




ST44 Rev. 04/18
Derived from A044 Rev. 04/18
                                          UNITED STATES DISTRICT COURT
                                          For the Northern District of California
                                                        INVOICE NO.: 2 0 1912 13
                                                                                   MAKE CHECKS PAYABLE TO:
 Sue Ann Salmon Evans                                                    Jo Ann Bryce, CSR,RMR,CRR
 Dannis Woliver Kelley                                                   Official Reporter
 115 Pine Avenue - Suite 500                                             -U.S. District Court
 Long Beach, CA 90802                                                    450 Golden Gate Ave. - 16th Fl.
 (562) 366-8500                                                          San Francisco, CA 94102
 sevans@dwkesq.com                                                       (510) 910-5888
                                                                         Joann_Bry-ce@cand.uscourts.gov
                                                DATE ORDERED:                                DATE DELIVERED:

 _ CRIMINAL                    X CIVIL                          01-08-2019                                     01-08,2019
 In the matter of: C 18-01865 RS, State of California v Ross, et ai.
 Daily Delivery of copy .pdf,, . txt , and condensed transcripts of Bench
 Trial before Judge Richard Seeborg, January 7 - 14, 2019     (One half pages
 billed by Official Reporter Belle Ball)




                               ORIGINAL                           1ST COPY                          2ND COPY                 TOTAL
 CATEGORY
                   PAGES        PRICE     SUBTOTAL      PAGES       PRICE      SUBTOTAL   PAGES      PRICE      SUBTOTAL    CHARGES

Ordinary                           3.65                                 0.90                            0.60
14-Day                             4.25                                 0.90                            0.60
Expedited                          4.85                                 0.90                            0.60
3-Day                              5.45                                 1.05                            0.75
Daily                              6.05                     555         1.20    666.00      1110        0.90      999.00      1665.00
Hourly                             7.25                                 1.20                            0.90
Realtime                           3.05
Misc.                                                                                                   Misc Charges
                                                                                                                Subtotal      1665,00
                                                                                     Less Discount for Late Delivery
                                                                                                     Tax (If Applicable)
Date: 01-08-2019                   Check: 1005                                              Less Amount of Deposit            2625.00
Date: 01-17-2019                   Check: 10543                                                           Total Refund         960.00
                                                                                                               Total Due         0.00
                                               ADDITIONAL INFORMATION
          Full price may be charged only if the transcript is delivered within the required time frame. For example, if an
order for expedited transcript is not completed and delivered within (7) calendar days, payment would be at the 14-day
delivery rate, and if not completed and delivered within 14 days, payment would be at the ordinary delivery rate.
                                                       CERTIFICATION
          I certify that the transcript fees charged and page format used comply with the requirements of this court and
the Judicial Conference of the United States.
SIGNATURE:                                                                                  DATE.

s:/ Jo Ann Bryce                                                                                           01-17-2019
DISTRIBUTION:         TO PARTY (2 copies - 1 to be returned with paythent)       COURT REPORTER          COURT REPORTER SUPERVISOR
Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 13 of 42




         EXHIBIT "4"
                 Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 14 of 42



ST44 Rev. 04/18
Derived from A044 Rev; 04/)8
                                          UNITED STATES DISTRICT COURT
                                          For the Northern District of California
                                                          INVOICE NO.:       20190015
                                                                                     MAKE CHECKS PAYABLE TO:
 Sue Ann Salmon Evans                                                       Belle Ball, CSR
 DANNIS WOLIVER KELLEY                                                      450 Golden Gate Avenue
 115 Pine Avenue                                                            16th Floor
 Suite 500                                                                  San Francisco, CA 94102
 Long Beach, CA 90802                                                       (415) 373-2529
                                                                            belle_ball@cand.uscourts.gov

                                               DATE ORDERED:                                    DATE DELIVERED:

 _ CRIMINAL                    X CIVIL                         01-08-2019                                         01-08-2019
 In the matter of: C 18-01865, State of California v Ross, et al.
 PDF, ASCII and Condensed transcript copies of bench trial before
 Hon. Richard Seeborg, January 7 — 14 , 2019




                               ORIGINAL                                1ST COPY                        22ND COPY                TOTAL
 CATEGORY
                   PAGES        PRICE     SUBTOTAL        PAGES         PRICE     SUBTOTAL   PAGES       PRICE     SUBTOTAL    CHARGES

Ordinary
14-Day
Expedited
3-Day
Daily                                                        556           1.20    667.20      1112        0.90 1000.80          1668.00
Hourly
Realtime
Misc.                                                                                                      Misc Charges
                                                                                                                   Subtotal      1668.00
                                                      /           _\
                                        ._li Liwc,                                      Less Discount for Late Delivery
                                                                                                        Tax (If Applicable)
Date: 01-08-2019                   Check: 1004                                                 Less Amount of Deposit            2625.00
Date: 01-15-2019                   Check: 2150                                                               Total Refund         957.00
                                                                                                                  Total Due         0.00
                                               ADDITIONAL INFORMATION
          Full price may be charged only if the transcript is delivered within the required time frame. For example, if an
order for expedited transcript is not completed and delivered within (7) calendar days, payment would be at the 14-day
delivery rate, and if not completed and delivered within 14 days, payment would be at the ordinary delivery rate.
                                                       CERTIFICATION
          I certify that the transcript fees charged and page format used comply with the requirements of this court and
the Judicial Conference of the United States.
SIGNATURE:                                                                                     DATE.

/s/ Belle Ball, CSR 8785                   6-114ACisuge_                                                      01-15-2019
DISTRIBUTION:         TO PARTY (2 copies - 1 lo be returned with payment)           COURT REPORTER          COURT REPORTER SUPERVISOR
Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 15 of 42




         EXHIBIT "5"
                Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 16 of 42




ST44 Rev. 04/18
Derived from A044 Rev. 04/18
                                          UNITED STATES DISTRICT COURT
                                          For the Northern District of California
                                                        INVOICE NO.: 2 0 19 0 110
                                                                                     MAKE CHECKS PAYABLE TO:
 Sue Ann Salmon Evans                                                       Belle Bali, CSR
 DANNIS WOLIVER KELLEY                                                      450 Golden Gate Avenue
 115 Pine Avenue                                                            16th Floor
 Suite 500                                                                  San Francisco, CA 94102
 Long Beach, CA 90802                                                       (415) 373-2529 Fax: (415) 522-3149
                                                                            belle_ball@cand.uscourts.gov


                                                DATE ORDERED:                               DATE DELIVERED:
        CRIMINAL               X CIVIL                          02-15-2019                                    03-14-2019

 In the matter of: C 18-1865 RS, State of California, et al v Wilbur Ross, et al.
 Transcript copies of Bench Trial Closing Arguments held before
 Hon. Richard Seeborg, February 15, 2019




                               ORIGINAL                           1ST COPY                         2"° COPY                 TOTAL
 CATEGORY                                                                                                                  CHARGES
                   PAGES        PRICE     SUBTOTAL     PAGES        PRICE     SUBTOTAL   PAGES      PRICE      SUBTOTAL

 Ordinary                                                   176        0.90     158.40      352        0.60      211.20       369.60
14-Day
Expedited
 3-Day
Daily
Hourly
Realtime
Misc.                                                                                                  Misc Charges
                                                                                                               Subtotal       369.60
                                                                                     Less Discount for Late Delivery
                                                                                                    Tax (If Applicable)
                                                                                            Less Amount of Deposit _
                                                                                                     Total Refund
                                                                                                              Total Due       369.60
                                               ADDITIONAL INFORMATION
          Full price may be charged only if the transcript is delivered within the required time frame. For example, if an
order for expedited transcript is not completed and delivered wllhin (7) calendar days, payment would be at the 14-day
delivery rate, and if not completed and delivered within 14 days. payment would be at the ordinary delivery rate.
                                                       CERTIFICATION
          I certify that the transcript fees charged and page format used comply with the requirements of this court and
the Judicial Conference of the United States.
SIGNATURE.                                                                                 DATE:

Is/ Belle Ball, CSR 8785
                                                                                                          03-14-2019
DISTRIBUTION:         TO PARTY (2 copies - 1 to be returned with payment)       COURT REPORTER          COURT REPORTER SUPERVISOR
Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 17 of 42




         EXHIBIT "6"
                Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 18 of 42


                     ESQUIRE          OF.051,0
                                                                                                       Invoice INV1343790
          2700 Centennial Tower                                                     Date      10/23/2018                 Client Number C2926560
          101 Marietta Street                                                     Terms       Net 30                     Esquire Office Washington DC
          Atlanta GA 30303                                                      Due Date      11/22/2018               Proceeding Type Deposition
          888-486-4044                                                                                                 Name of Insured
          www.esquiresolutions.com
                                                                                                                              Adjuster
          Tax ID # XX-XXXXXXX
                                                                                                                      Firm Matter/File #
                                                                                                                           Client VAL ID
                                                                                                                           Date of Loss

          Bill To                                                                                   Services Provided For
          Dannis Woliver Kelley                                                                     Dannis Woliver Kelley - San Francisco
          275 Battery Street                                                                        Park, Bryan J
          Suite 1150                                                                                115 Pine Avenue
          San Francisco CA 94111                                                                    Long Beach CA 90802




Job Ode -          .foci l0                        Job Location                                                                 Case

10/17/2018        J2949500                   Indianapolis, INDIANA                      STATE OF CALIFORNIA ET. AL: VS. WILBUR L. ROSS J.R. ET ...

DescIPtioll                                                                 Deponent                                        Qty    Unit Rate   Amount
TRANSCRIPT - COPY-EXP-WI                                                    Bernard L. Fraga, Ph.D.                            126        2.90        365.40
EXHIBITS W/ TABS                                                            Bernard L. Fraga, Ph.D.                            174        0.50         87.00
WITNESS READ & SIGN LETTER                                                  Bernard L. Fraga, Ph.D.                              1        0.00          0,00
HANDLING FEE                                                                Bernard L. Fraga, Ph.D.                              1       20.00         20.00




                                    L6cD.\szkoe


                                                                                                                                              Subtotal              472.40
                                                                                                                                    Shipping Cost (n/a)               0.00
                                                                                                                                                 Total              472.40
                                                                                                                                          Amount Due               $472.40
Attorney is responsible for payment of all charges incurred. Payment Is due by 'Due Date" shown on invoice Failure to pay by Oue Date' may result in the assessment
of a late fee, Transcript package typically Includes Iranscriptiword Index, exhibits, appearance fee, condensed transcript, litigation support disk, shipping, video charnel
and may include other service charges based on job or region. Some services and rates may vary by job or region. Please contact your local office for specific detail and
questions. Full Terms and Conditions are viewable online at www.esttulresolutions,comnerms.conditlens. These staled terms and conditions, to the extent They contradict
the rules arid regulations In Arizona, do not apply. All aspects of this invoice and other business terms comply with the ethical obligations set forth in the AZ Code of
Judicial Administration Section 7-206(J)(1)(g)(3) through (8).

                                        Please detach and return this bottom portion with your payment or pay online at

                                                                  www.esquireconnect.com

                                                                                                              Client Name Dannis Woliver Kelley - San Fra...
                                                                                                                    Client # C2926560
          Remit to:                                                                                               Invoice # INV1343790
          Esquire Deposition Solutions, LLC
          P. 0. Box 846099                                                                                   Invoice Date 10/23/2018
          Dallas, TX 75284-6099                                                                                   Due Date 11/22/2018
                                                                                                             `Amount Due $ 472.40
Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 19 of 42




         EXHIBIT "7"
                             Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 20 of 42




             Veritext, LLC
             Mid-Atlantic Region                                                                                         VERITEXT
             1801 Market St., Suite 1800                                                                                   --"m"--                 LEGAL SOLUTIONS
             Philadelphia PA 19103
             Tel. 888-777-6690 Fax. 215-241-1539
             Fed. Tax ID: XX-XXXXXXX


          Bill To:       lla Friend                                                                                                               Invoice #:             PA3546505
                         Dannis Woliver Kelly                                                                                                Invoice Date:                11/14/2018
                         115 Pine Avenue
                         Suite 500                                                                                                           Balance Due:                   $2,317.00
                         Long Beach, CA, 90802

                              New York Immigration Coalition, et. al, v United States
            Case:
                              Department of Commerce, et. al.
            Job #:            2986136 I Job Date: 8/15/2018 I Delivery: Normal
            Billing Atty: Ila Friend
            Location:         Arnold & Porter Kaye Scholer, LLP
                              601 Massachusetts Ave. NW
                              Washington, DC 20001-3743
            Sched Atty: John Freedman I Arnold & Porter Kaye Scholer, LLP

                        Witness                    Description                                                     Units            Quantity               Price              Amount
                                                   Certified Transcript                                            Page                406.00              $2.45              $994.70

                                                    Exhibits                                                    Per Page               166.00             $0.35                 $58.10

                                                    Exhibits - Color                                            Per Page                52.00             $0.35                 $18.20
                      John Abowd
                                                   Realtime Services                                               Page                406.00             $1.50               $609.00

                                                   Rough Draft                                                     Page                406.00             $1.50               $609.00
                                                   Shipping & Handling                                           Package                  1.00           $28.00                $28.00
                 Notes: This invoice voids and replaces invoice 3458759,                                                                       Invoice Total:              $2,317.00

                                                                                   11.-0‘e:                                                         Payment:
                                                                                                                                                        Credit:
                                                                                                                                                                                 $0.00
                                                                                                                                                                                 $0.00
                                                                                                                                                      Interest:                  $0.00
                                                                                                                                               Balance Due:                $2,317.00
         TERMS. Payable upon receipt. Accounts 30 days past due will boar a finance charge of 1.5% per monlh. Accounts unpaid after 50 days agree to pay all collection costs,
         including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
         please consult http://www.veritext conVseruicesrall-services/servsces-information




                                                                                                                                                  Invoice #:            PA3546505
                                                                                          Please remit payment to:
                           To pay online, go to                                                    Veritext                                            Job #:               2986136
                            www.veritext.com                                                   P.O. Box 71303                                Invoice Date:               11/14/2018
                       Veritext accepts all major credit cards                             Chicago IL 60694-1303
171447                                                                                                                                             Balance:               $2,317.00
                   (American Express, Mastercard, Visa, Discover)
Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 21 of 42




         EXHIBIT "8"
                              Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 22 of 42




            Veritext, LLC
            Mid-Atlantic Region                                                                                         VERITEXT
            1801 Market St., Suite 1800                                                                                       -jr- LEGAL
                                                                                                                           --777                                  SOLUTIONS
            Philadelphia PA 19103
            Tel. 888-777-6690 Fax. 215-241-1539
            Fed. Tax ID: XX-XXXXXXX


          Bill To:      Ila Friend                                                                                                             Invoice It:              PA3546591
                        Dannis Woliver Kelly                                                                                                Invoice Date:               11/14/2018
                        115 Pine Avenue
                        Suite 500                                                                                                           Balance Due:                 $1,889,55
                        Long Beach, CA, 90802

                             New York Immigration Coalition, Et. Al, v. United States
           Case:
                             Department Of Commerce, Et. Al.
           Job #:            2993826 I Job Date: 8/29/2018 I Delivery: Expedited
           Billing Atty: Ila Friend
           Location:     Arnold & Porter Kaye Scholer, LLP
                         601 Massachusetts Ave, NW
                         Washington, DC 20001-3743
           Sched Atty: Sarah Brannon ! Arnold & Porter Kaye Scholer, LLP

                        Witness                    Description                                                    Units            Quantity               Price              Amount
                                                   Certified Transcript                                           Page                405.00              $2.45              $992.25
                                                   Exhibits - Color                                             Per Page              227.00             $0.35                 $79.45
                   Dr. John Abowd                  Exhibits                                                     Per Page              521.00             $0.35               $182.35
                                                   Rough Draft                                                    Page                405.00             $1.50               $607.50
                                                   Shipping & Handling                                          Package                  1 00           $28.00                 $28.00
                Notes: This invoice voids and replaces invoice 3471225 to correct rates.                                                      Invoice Total:               $1,889.55
                                                                                                                                                   Paytltent:                   $0.00
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                     Interest:                  $0.00
                                                                                                                                              Balance Due:                 $1,889.55
         TERMS: Payable upon receipt. Accounts 30 days past due will hear a finance charge 011 5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
         including renoneble attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to Our services
         please consult htlp llitwrw.veritext.comisenticesiall.serV.cesiservices-intormalion




                                                                                                                                                 Invoice #:            PA3546591
                                                                                         Please remit payment to:
                           To pay online, go to                                                   Veritext                                            Job #:               2993826
                            www.veritext.com                                                  P.O. Box 71303                                Invoice Date:               11/14/2018
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
171447                                                                                                                                            Balance:               $1,889.55
                   (American Express, Mastercard, Visa, Discover)
Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 23 of 42




         EXHIBIT "9"
                             Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 24 of 42




            Veritext, LLC
            Mid-Atlantic Region                                                                                         VERITEXT
            1801 Market St., Suite 1800                                                                                                          LEGAL SOLUTIONS
            Philadelphia PA 19103
            Tel, 888-777-6690 Fax. 215-241-1539
            Fed. Tax ID: XX-XXXXXXX


          Bill To:      Ila Friend                                                                                                              Invoice #:             PA3546594
                        Dannis Woliver Kelly                                                                                                Invoice Date:               11/14/2018
                        115 Pine Avenue
                        Suite 500                                                                                                          Balance Due:                  $1,358.70
                        Long Beach, CA, 90802

                             New York Immigration Coalition, Et. Al, v. United States
           Case:
                             Department Of Commerce, Et. Al.
            Job #:           2991421 I Job Date: 8/30/2018 I Delivery: Expedited
           Billing Atty: Ila Friend
           Location:         Arnold & Porter Kaye Scholer, LLP
                             601 Massachusetts Ave, NW
                             Washington, DC 20001
           Sched Atty: John Freedman I Arnold & Porter Kaye Scholer, LLP

                        Witness                    Description                                                   Units            Quantity               Price             Amount
                                                   Certified Transcript                                           Page               507.00              $2.45            $1,242.15

                    Earl Comstock                  Exhibits                                                    Per Page              253.00              $0.35               $88.55

                                                   Shipping & Handling                                         Package                  1.00           $28.00                $28.00
                 Notes: This invoice voids and replaces invoice 3472564 to correct rates.                                                    Invoice Total:              $1,358.70
                                                                                                                                                   Payment:                    $0.00
                                                                                                                                                      Credit:                  $0.00
                                                                                                                                                    Interest:                  $0.00
                                                                                                                                             Balance Due:                $1,358.70
         TERMS Payabte upon receipt Accounts 30 days past due will bear a finance charge of 1.5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
         including reasonable attorneys fees Contact us to correct payment errors, No adjustments will be made after 90 days. For more information on charges related to our services
         please consult Into iliworw.veritext.com/senacesiall-servicesisorvices-information




                                                                                            L)




                                                                                                                                                Invoice #:            PA3546594
                                                                                         Please remit payment to:
                           To pay online, go to                                                   Veritext                                           Job #:               2991421
                            www.veritext.com                                                  P,O. Box 71303                               Invoice Date:               11/14/2018
                       Verilext accepts all major credit cards                            Chicago IL 60694-1303
171447                                                                                                                                           Balance:               $1,358.70
                   (American Express, Mastercard, Visa, Discover)
Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 25 of 42




        EXHIBIT "10"
                              Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 26 of 42




            Veritext, LLC
            Mid-Atlantic Region                                                                                          VERITEXT
            1801 Market St., Suite 1800                                                                                    -"'"0"'                 LEGAL SOLUTIONS
            Philadelphia PA 19103
            Tel. 888-777-6690 Fax. 215-241-1539
            Fed. Tax ID: XX-XXXXXXX


          Bill To:      Ila Friend                                                                                                                Invoice #:             PA3546507
                        Dannis Woliver Kelly                                                                                                 Invoice Date:                11/14/2018
                        115 Pine Avenue
                        Suite 500                                                                                                            Balance Due:                  $2,000.20
                        Long Beach, CA, 90802

                             New York Immigration Coalition, et. al, v. United States
           Case:
                             Department of Commerce, et. al.
           Job #:            2986142 I Job Date: 8/20/2018 I Delivery: Expedited
           Billing Atty: Ila Friend
           Location:         Arnold & Porter Kaye Scholer, LLP
                       601 Massachusetts Ave. NW
                       Washington, DC 20001-3743
           Sched Atty: Sarah Brannon l Arnold & Porter Kaye Scholer, LLP

                        Witness                    Description                                                     Units            Quantity               Price             Amount

                                                   Certified Transcript                                            Page                486.00              $2.45            $1,190.70

                                                    Exhibits                                                    Per Page               150.00             $0.35                 $52.50
                      Ron Jarmin
                                                   Rough Draft                                                     Page                486.00             $1.50               $729.00

                                                    Shipping & Handling                                          Package                  1.00           $28.00                $28.00
                 Notes: This invoice voids and replaces invoice 3456500 to correct rates.                                                      Invoice Total:              $2,000.20
                                                                                                                                                     Payment:                    $0.00
                                                                                                                                                        Credit:                  $0.00
                                                                                                                                                      Interest:                  $0.00
                                                                                                                                               Balance Due:                $2,000.20
         TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge oft 5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
         including reasonable attorney's lees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
         please consult hltplllwww.veritext.corniservlcesiall-servicesisergic.es-information




                                                                                                                                                  Invoice #:            PA3546507
                                                                                          Please remit payment to:
                           To pay online, go to                                                    Veritext                                            Job #:               2986142
                            www.veritext.com                                                   P.O. Box 71303                                Invoice Date:               11/14/2018
                       Veritext accepts all major credit cards                             Chicago IL 60694-1303
171447                                                                                                                                             Balance:               $2,000.20
                   (American Express. Mastercard, Visa, Discover)
Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 27 of 42




        EXHIBIT "11"
                             Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 28 of 42




             Veritext, LLC
             Mid-Atlantic Region                                                                                         VERITEXT
             1801 Market St., Suite 1800                                                                                   --""P'                  LEGAL SOLUTIONS
             Philadelphia PA 19103
             Tel. 888-777-6690 Fax. 215-241-1539
             Fed. Tax ID: XX-XXXXXXX


          Bill To:      Ila Friend                                                                                                                Invoice #:             PA3546511
                        Dannis Woliver Kelly                                                                                                 Invoice Date:                11/14/2018
                        115 Pine Avenue
                        Suite 500                                                                                                            Balance Due:                  $1,201.80
                        Long Beach, CA, 90802

                             New York Immigration Coalition, et, al, v. United States
           Case:
                             Department of Commerce, et. al.
           Job #:            2991395 1 Job Date: 8/24/2018 1 Delivery: Normal
           Billing Atty: Ila Friend
           Location:         Arnold & Porter Kaye Scholer, LLP
                             250 West 55th Street I Dylan Young
                             New York, NY 10019
            Sched Atty: John Freedman I Arnold & Porter Kaye Scholer, LLP

                        Witness                    Description                                                     Units            Quantity               Price             Amount
                                                   Certified Transcript                                            Page                286.00             $2.45               $700.70
                                                   Exhibits                                                     Per Page                63.00             $0.35                $22.05

                  Wendy Teramoto                   Exhibits                                                     Per Page                63 00             $0.35                $22.05
                                                   Rough Draft                                                     Page               286.00              $1.50               $429.00
                                                   Shipping & Handling                                          Package                   1.00           $28.00                $28.00
                Notes: This invoice voids and replaces invoice 3461670 to correct rates.                                                       Invoice Total:              $1,201.80
                                                                                                                                                     Payment:                    $0.00
                                                                                                                                                        Credit:                  $0.00
                                                                                                                                                      Interest:                  $0.00
                                                                                                                                               Balance Due:                $1,201.80
         TERMS' Payable upon receipt. Accounts 30 days past due will bear a finance charge of 1 5% per month Accounts unpaid after 90 days agree to pay all collection costs,
         Including reasonable attorney's fees, Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related lo our services
         please consult http://www.ventext.comfservice&tall-servicestservices-information




                                                         //%
                                                                                                (i
                                                                                                 ! fcci
                                                                                                      l) /CO




                                                                                                                                                  Invoice #:            PA3546511
                                                                                          Please remit payment to:
                           To pay online, go to                                                    Veritext                                            Job #:               2991395
                            www.veritext.com                                                   P.O. Box 71303                                Invoice Date:               11/14/2018
                      Verltext accepts all major credit cards                              Chicago IL 60694-1303
171447                                                                                                                                             Balance:               $1,201.80
                  (American Express, Mastercard, Visa, Discover)
Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 29 of 42




        EXHIBIT "12"
                             Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 30 of 42




             Veritext, LLC
             Mid-Atlantic Region                                                                                         VERITEXT
             1801 Market St., Suite 1800                                                                                   --"4"0"--               LEGAL SOW I IONS
             Philadelphia PA 19103
             Tel. 888-777-6690 Fax. 215-241-1539
             Fed. Tax ID: XX-XXXXXXX


          Bill To:      Ila Friend                                                                                                                Invoice #:             PA3542439
                        Dennis Woliver Kelly                                                                                                 Invoice Date:                 11/8/2018
                        115 Pine Avenue
                        Suite 500                                                                                                            Balance Due:                     $635.41
                        Long Beach, CA, 90802

                              New York Immigration Coalition, et. al, v. United States
            Case:
                              Department of Commerce, et. al.
            Job #:            30287971Job Date: 10/5/20181 Delivery. Normal
            Billing Atty: Ila Friend
           Location:          Arnold & Porter Kaye Scholer, LLP
                              601 Massachusetts Ave, NW
                              Washington, DC 20001
            Sched Atty; John Freedman I Arnold & Porter

                        Witness                    Description                                                     Units            Quantity              Price              Amount
                                                   Certified Transcript                                            Page                158.00             $2.45               $387.10
                                                   Exhibits - Color                                             Per Page                94.00             $1.75               $164.50
               John Abowd , 30(b)(6)
                                                   Exhibits                                                     Per Page                79,00             $0.35                $27.65

                                                   Shipping & Handling                                          Package                   1.00           $28.00                $28.00
                 Notes:                                                                                                                        Invoice Total:                 $607.25
                                                                                                                                                    Payment:                     $0.00
                                                                                                                                                        Credit:                  $0.00
                                                                                                                                                      Interest:                $28.16
                                                                                                                                               Balance Due:                   $635.41
         TERMS: Payable upon =opt. Accounts N days past due will bear a finance charge el 1.9% per month. Accounts unpaid attar 90 days agree to pay all collection costs,
         including reasonable attorney's lees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
         please consult tittpilwAvw.veritext comistiervicesiall-serAcesiserviceo•informallon




                                                                               )i)1/4-Ncc

                                          THIS INVOICE IS 90 DAYS PAST DUE, PLEASE REMIT - THANK YOU

                                                                                                                                                  Invoice #:            PA3542439
                                                                                          Please remit payment to:
                           To pay online, go to                                                    Veritext                                            Job #:               3028797
                            www.veritext.com                                                   P.O. Box 71303                               Invoice Date:                 11/8/2018
                      Veritext accepts all major credit cards                              Chicago IL 60694-1303
171447                                                                                                                                             Balance:                 $635.41
                  (American Express, Mastercard, Visa, Discover)
Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 31 of 42




        EXHIBIT "13"
                             Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 32 of 42




            Veritext, LLC
            Mid-Atlantic Region                                                                                         VERITEXT
            1801 Market St., Suite 1800                                                                                                            LEGAL SOLUTIONS
            Philadelphia PA 19103
            Tel. 888-777-6690 Fax. 215-241-1539
            Fed. Tax ID: XX-XXXXXXX


          Bill To:      Ila Friend                                                                                                                Invoice #:             PA3532814
                        Dannis Woliver Kelly                                                                                                 Invoice Date:                 11/5/2018
                        115 Pine Avenue
                        Suite 500                                                                                                            Balance Due:                  $1,941.44
                        Long Beach, CA, 90802

                             New York Immigration Coalition, et, al, v_ United States
           Case:
                             Department of Commerce, et. al,
           Job #:            3064584 I Job Date: 10/28/2018 I Delivery: Normal
           Billing Atty: Ila Friend
           Location:         Feldman Wasser
                             1307 South 7th Street
                             Springfield, IL 62703
           Sched Atty: Shankar Duraiswamy Esq. {Covington & Burling LLP

                        Witness                    Description                                                     Units            Quantity               Price             Amount
                                                   Certified Transcript                                            Page               424,00              $2.45            $1,038.80
                                                   Exhibits                                                     Per Page              436.00               $0.35              $152.60
                  A. Mark Neuman
                                                   Rough Draft                                                     Page               424.00              $1.50               $636.00
                                                   Shipping & Handling                                          Package                   1.00           $28.00                $28,00
                Notes:                                                                                                                         Invoice Total:              $1,855.40
                                                                                                                                                     Payment                     $0.00
                                                                                                                                                        Credit:                  $0.00
                                                                                                                                                      Interest:                $86.04
                                                                                                                                               Balance Due:                $1,941.44
         TERMS: Payable upon receipt Accounts 30 days past due will bear a finance charge of 1 5% per month. Accounts unpaid after 90 days agree lo pay all collection costs,
         including reasonable attorney's fees. Contact us to correct payment errors. No adjustments will be made after 90 days, For more information on charges related to our services
         please consult htlp://wvw.veritext.00mrservicesfall•servicosfsemces-intormation




                                          THIS INVOICE IS 93 DAYS PAST DUE, PLEASE REMIT - THANK YOU

                                                                                                                                                  Invoice #:            PA3532814
                                                                                          Please remit payment to:
                           To pay online, go to                                                    Veritext                                            Job #:               3064584
                            www.veritext.com                                                   P.O. Box 71303                                Invoice Date:                11/5/2018
                      Veritext accepts all major credit cards                              Chicago IL 60694-1303
171447                                                                                                                                             Balance:               $1,941.44
                  (American Express. Mastercard, Visa, Discover)
Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 33 of 42




       EXHIBIT "14"
                             Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 34 of 42




             Veritext, LLC
             Mid-Atlantic Region                                                                                       VERITEXT
             1801 Market St., Suite 1800                                                                                  --"'"IP"—              LEGAL SOLUTIONS
             Philadelphia PA 19103
             Tel. 888-777-6690 Fax. 215-241-1539
             Fed. Tax ID: XX-XXXXXXX


          Bill To:      Ila Friend                                                                                                              Invoice #:             PA3529496
                        Dannis Woliver Kelly                                                                                                Invoice Date:               10/31/2018
                        115 Pine Avenue
                        Suite 500                                                                                                          Balance Due:                   $2,335.24
                        Long Beach, CA, 90802

                             New York Immigration Coalition, Et. Al, v. United States
            Case:
                             Department Of Commerce, Et. Al.
            Job #:           3072371 I Job Date: 10/26/2018 I Delivery: Normal
            Billing Atty: Ila Friend
            Location:        Covington & Burling LLP
                             850 10th St NW
                                                                                                    cisct           I Cu(
                             Washington, DC 20001
            Sched Atty: John Freedman I Arnold & Porter

                        Witness                    Description                                                   Units            Quantity               Price              Amount

                                                   Certified Transcript                                           Page               530,00              $2.45            $1,298.50
                                                   Exhibits - Color                                            Per Page                 1.00             $0.35                 $0.35

                       John Gore                   Exhibits                                                    Per Page              314.00              $0.35              $109.90
                                                   Rough Draft                                                   Page                530.00             $1.50               $795.00
                                                   Shipping & Handling                                         Package                  1.00           $28.00                $28.00
                 Notes:                                                                                                                      Invoice Total:              $2,231.75
                                                                                                                                                   Payment:                    $0.00
                                                                                                                                                      Credit:                  $0.00
                                                                                                                                                    Interest:               $103.49
                                                                                                                                             Balance Due:                $2,335.24
         TERMS: Payable upon receipt. Accounts 30 days past due will bear a finance charge of 5% per month, Accounts unpaid after 90 days agree to pay all collection costs,
         induding reasonable attorneys fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our services
         please consult hltp.//www varitext.com!servicesrall-servicesIservices•inforrnation




                                          THIS INVOICE IS 98 DAYS PAST DUE, PLEASE REMIT - THANK YOU

                                                                                                                                                Invoice #:            PA3529496
                                                                                         Please remit payment to:
                           To pay online, go to                                                   Veritext                                           Job #:               3072371
                            www.veritext.com                                                  P.O. Box 71303                               Invoice Date:              10/31/2018
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
171447                                                                                                                                           Balance:               $2,335.24
                  (American Express, Mastercard, Visa, Discover)
Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 35 of 42




       EXHIBIT "15"
                             Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 36 of 42




             Veritext, LLC
             Mid-Atlantic Region                                                                                        VERITEXT
             1801 Market St., Suite 1800                                                                                                          LEGAL SOW IONS
             Philadelphia PA 19103
             Tel. 888-777-6690 Fax. 215-241-1539
             Fed. Tax ID: XX-XXXXXXX


          Bill To:      Brian Park                                                                                                               Invoice #:             PA3512956
                        Dannis Woliver Kelly •                                                                                               Invoice Date:               10/17/2018
                        115 Pine Avenue
                        Suite 500                                                                                                           Balance Due:                   $2,070.29
                        Long Beach, CA, 90802

                              New York Immigration Coalition, Et. Al, v, United States
            Case:
                              Department Of Commerce, Et. Al.
            Job #:            3034822 I Job Date: 10/12/2018 i Delivery: Normal
            Billing Atty: Brian Park
            Location:        Arnold & Porter Kaye Scholer, LLP
                             601 Massachusetts Ave NW
                             Washington, DC 20001
           Sched Atty: John Freedman I Arnold & Porter

                        Witness                    Description                                                    Units            Quantity               Price              Amount
                                                   Certified Transcript                                           Page                384.00              $2.45              $940.80
                                                   Exhibits - Color                                             Per Page              330.00              $0.35              $115.50
                                                   Exhibits                                                     Per Page              795.00              $0.35              $278.25
            Dr. John M. Abowd , Ph.D.
                                                   Rough Draft                                                    Page                384.00             $1.50               $576.00
                                                   Veritext Exhibit Package (ACE)                               Package                  1.00           $39.99                $39.99
                                                   Electronic Delivery and Handling                             Package                  1.00           $28.00                $28.00
                 Notes:                                                                                                                       invoice Total:              $1,978.54
                                                                                                                                                    Payment:                    $0.00
                                                                                                                                                       Credit:                  $0.00
                                                                                                                                                     Interest:                $91.75
                                                                                                                                              Balance Due:                $2,070.29
         TERMS: Payable upon receipt, Accounts 30 days past due will bear a finance charge of 1 5% per month. Accounts unpaid alter sr) days agree to pay all collection costs,
         including reasonable attorney's fees. Contact us to correct payment errors No adjustments will be made after 913 days. For more information on charges related to our seances
         please consult http://www.verilext.corniservicesiall-servicesrserwes•informstion




                                         THIS INVOICE IS 112 DAYS PAST DUE, PLEASE REMIT - THANK YOU

                                                                                                                                                 Invoice #:            PA3512956
                                                                                         Please remit payment to:
                           To pay online, go to                                                   Veritext                                            Job #:               3034822
                            wvvw.veritext.corn                                                P.O. Box 71303                                Invoice Date:              10/17/2018
                      Veritext accepts all major credit cards                             Chicago IL 60694-1303
171447                                                                                                                                            Balance:               $2,070.29
                  (American Express, Mastercard, Visa, Discover)
Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 37 of 42




       EXHIBIT "16"
                              Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 38 of 42




            Veritext, LLC
            Mid-Atlantic Region                                                                                        VERITEXT
            1801 Market St, Suite 1800                                                                                   --`10P--                LEGAL SOLUTIONS
            Philadelphia PA 19103
            Tel. 888-777-6690 Fax. 215-241-1539
            Fed. Tax ID: XX-XXXXXXX


          Bill To:      Ila Friend                                                                                                              Invoice #:             PA3546547
                        Dannis Woliver Kelly                                                                                                Invoice Date:              11/14/2018
                        115 Pine Avenue
                        Suite 500                                                                                                          Balance Due:                  $1,820.34
                        Long Beach, CA, 90802

                             New York Immigration Coalition, et. al, v. United States
           Case:
                             Department of Commerce, et. al.
           Job #:            29914241Job Date: 8/28/20181 Delivery: Expedited
           Billing Atty: Ila Friend
           Location:         Arnold & Porter Kaye Schuler, LLP
                             601 Massachusetts Ave, NW
                             Washington, DC 20001
           Sched Atty: John Freedman I Arnold & Porter

                        Witness                    Description                                                   Units            Quantity               Price             Amount
                                                   Certified Transcript                                           Page               428.00,             $2.45           $1,048.60
                                                   Exhibits                                                    Per Page              195.00            $35.00            $6,825.00

                 Karen Dunn Kelley                 Exhibits                                                    Per Page              137.00'             $0.35 ,             $47.95

                                                   Rough Draft                                                   Page                428.00              $1.50              $642.00
                                                   Shipping & Handling                                         Package                  1.00           $28.00                $28.00
                Notes: This invoice voids and replaces invoice 3465203 to correct rates.                                                     Invoice Total:              $8,591.55
                                                                                                                                                   Payment:                    $0.00
                                                                                                                                                       Credit:         ($6,825.00)
                                                                                                                                                    Interest:                $53.79
                                                                                                                                              Balance Due:               $1,820.34
         TERMS: Payable upon receipt. Accounts 30 days putt due will bear a finance charge 01 1,5% per month. Accounts unpaid after 90 days agree to pay all collection costs,
         including reasonable attorneys fees. Contact us to correct payment errors. No adjustments will be made after 90 days. For more information on charges related to our serAces
         please consult nitp://www.v,antaxl.c0m/setvicestail-solvicasdservices•inforrnallon




                                          THIS INVOICE IS 84 DAYS PAST DUE, PLEASE REMIT - THANK YOU

                                                                                                                                                 Invoice #:           PA3546547
                                                                                         Please remit payment to:
                           To pay online, go to                                                   Veritext                                            Job #:              2991424
                            www.veritext.com                                                  P.O. Box 71303                               Invoice Date:               11/1412018
                       Veritext accepts all major credit cards                            Chicago IL 60694-1303
171447                                                                                                                                            Balance:               $1,820.34
                   (American Express, Mastercard, Visa, Discover)
Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 39 of 42




        EXHIBIT “17”
       Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 40 of 42


                                                                                                /13
Andrew Reamer, PhD
805 215t St., NW, Room 613                                         Washington, DC 20052


                                           INVOICE #2

February 4, 2018

Sue Ann Salmon Evans
Dannis Wolliver Kelley
115 Pine Avenue, Suite 500
Long Beach, CA 90802

Re: Expert Services Engagement Agreement 4550.10618

For services rendered per expert agreement regarding Civil Action No. 3:18-cv-01865 (State of
California et al., Plaintiffs)

Period: January 2019

5.75 hours @$300/hour                                                        $1,725.00

Meal and incidental expenses                                                 $ 385.48

TOTAL DUE                                                                    $2,110.48




Andrew Reamer




Note: Hours attached. Dannis Wolliver Kelley billed for % of hours rendered during period,
as it is sharing expenses jointly with the State of California Department of Justice (%) and
Manatt, Phelps & Phillips (1/2). Regarding expenses, Manatt paid in full for, hotel, State of
California for air ticket, and DWK for meals and incidentals.

cc: Keith A. Yeomans
         Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 41 of 42




                                                                                             00

Andrew Reamer— Hours and Work for 2020 Census Citizenship Question Litigation before
the US District Court for the Northern District of California:

   •     State of California (Case 3:18-cv-01865)
   •     City of San Jose and the Black Alliance for Just Immigration (Case 5:18-cv-02279)

January 1-31, 2019


 January        Hours Tasks
 8                5.0 Travel
 9                6.5 Trial preparation
 10                6.5 Trial
 11                5.0 Travel
 Total           23.00
         Case 3:18-cv-01865-RS Document 243 Filed 08/16/19 Page 42 of 42




Transaction
      Date Name                               Memo                   Amount
  1/8/2019 NAPA FARMS MARKET T2 SAN FRANCI                           $     (4.38)
  1/8/2019 BART-CLIPPER SFO CONCR                                    $ (22.00)
  1/8/2019 HTTP://WWW.GOGOAIR.COM 877-350-0                          $ (39.95)
  1/8/2019 ALASKA Al SEATTLE                                         $ (99.00)
  1/8/2019 CAVA MEZZE MEDITERRANE ARLINGTON                          $ (14.29)
  1/9/2019 ILLY CAFFE S.F. EM SAN FRANCI                             $     (4.00)
  1/9/2019 THE GROVE - YERBA BUEN SAN FRANC                          $ (23.00)
  1/9/2019 SQ *SOMA EATS SAN FRANC!                                  $ (54.40)
1/10/2019 SQ *BLUE BOTTLE COFFEE San Franc                           $ (10.22)
 1/10/2019 SQ *SOMA EATS San Franci                                  $     (9.95)
1/10/2019 SQ *SOMA EATS SAN FRANC!                                   $     (7.61)
1/10/2019 SQ *SOMA EATS San Franci                                   $     (8.69)
1/10/2019 REGENT SCHOOL CATERING SAN FRANC                           $     (7.83)
1/10/2019 REGENT SCHOOL CATERING SAN FRANC                           $     (9.00)
1/11/2019 MAZARINE COFFEE SAN FRANCI                                 $     (8.63)
1/11/2019 UA IN FLT             HOUSTON                              $ (23.99)
1/11/2019 EXTRA VIRGIN 00 SFO SAN FRANCI                             $ (19.54)
1/11/2019 UNITED                800-932-2                            $ (19.00)
      Tota I                                                         $ (385.48)
